PER CURIAM.
The decision of the Tax Court, 3 T.C. 670, as against the trustee is affirmed on authority of Baur v. Commissioner, 3 Cir., 145 F.2d 338; Fidelity Trust Co. v. Commissioner, 3 Cir., 141 F.2d 54. We think, also, that as against the beneficiary of the trust it should be affirmed. See Commissioner v. Hart, 3 Cir., 106 F.2d 269, 271. It is not necessary to discuss the latter *291proposition at length, since the judgment against the trustee renders the judgment against the beneficiary unimportant in this case.
Affirmed.